Citation Nr: 0432994	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  97-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to a compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a psychiatric 
disorder and post-traumatic stress disorder and continued the 
noncompensable evaluation for prostatitis.  

In September 2003, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets that a remand is necessary.  Section 
5103(a), title 38, U.S. Code, as amended by the Veterans 
Claims Assistance Act (VCAA), provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003).  

In August 2001, the RO issued a VCAA letter, however, it was 
returned as undeliverable.  The RO issued another VCAA in 
March 2002, which was also returned as undeliverable.  The 
Board notes that both letters were sent to an incorrect 
street address.  Regardless, those letters addressed a claim 
for secondary service connection, which would not have 
informed the veteran of the evidence needed to substantiate 
the claims for direct service connection and the claim for an 
increased evaluation.  Therefore, the veteran has not been 
provided with notice of the evidence necessary to 
substantiate his claims for service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, and an increased evaluation for prostatitis and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with these claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
claims must be remanded for compliance with the statute and 
the regulation.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims for entitlement 
to service connection for a psychiatric 
disorder, to include post-traumatic 
stress disorder, and an increased 
evaluation for prostatitis and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claims. 

2.  Readjudicate the claims for service 
connection for a psychiatric disorder and 
post-traumatic stress disorder and an 
increased evaluation for prostatitis.  If 
the claim remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case.

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

